Exhibit 12.2 RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS The following table sets forth our ratio of earnings to combined fixed charges and preferred stock dividends on a reported basis for the periods indicated.Earnings consist of income from continuing operations plus fixed charges.Fixed charges consist of interest expense and amortization of deferred financing costs.We have calculated the ratio of earnings to combined fixed charges and preferred stock dividends by adding net income from continuing operations to fixed charges and dividing that sum by such fixed charges plus preferred dividends, irrespective of whether or not such dividends were actually paid. Year Ended December 31, 2003 2004 2005 2006 2007 (in thousands) Income from continuing operations $ 27,813 $ 13,414 $ 37,289 $ 55,905 $ 67,598 Interest expense 23,388 44,008 34,771 47,611 44,092 Income before fixed charges $ 51,201 $ 57,422 $ 72,060 $ 103,516 $ 111,690 Interest expense $ 23,388 $ 44,008 $ 34,771 $ 47,611 $ 44,092 Preferred stock dividends 20,115 15,807 11,385 9,923 9,923 Total fixed charges and preferred dividends $ 43,503 $ 59,815 $ 46,156 $ 57,534 $ 54,015 Earnings / combined fixed charges and preferred dividends coverage ratio 1.2 x * 1.6 x 1.8 x 2.1 x * Our earnings were insufficient to cover combined fixed charges and preferred stock dividends by $2,393 in 2004.
